 1   Oliver P. Cleary [SB#168440]
     LAW OFFICES OF OLIVER P. CLEARY
 2   468 N. Camden Dr., #200
     Beverly Hills, CA 90210
 3   Telephone (424) 324-8874
     Email: olivercleary@gmail.com
 4
     Attorney for defendant,
 5   Ruimin Zhao
 6

 7                              UNITED STATES DISTRICT COURT
 8                   IN AND FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                    Case No.: 14-cr-0702-ODW-3
11
                   Plaintiff,
12
            vs.                                   ORDER WAIVING DEFENDANT’S
13                                                PRESENCE AT MOTION HEARING
     RUIMIN ZHAO,
14

15
                   Defendant.

16

17
     FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED that:

18
            Defendant RUIMIN ZHOA’s presence is waived at the bail hearing now set for Friday,

19
     March 29, 2019 at 10:00 a.m.

20

21
     SO ORDERED.

22
     Dated: March 28, 2019
23

24
                                                      ___________________________
25
                                                      OTIS D. WRIGHT
26
                                                      United States District Judge
27

28


                                                  1
